 Fill in this information to identify your case:

 Debtor 1                   SVEN I EBERSON, JR
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number           2:19-bk-07703-DPC
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             210,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             143,415.16

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             353,415.16

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $              97,495.56

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             552,590.07


                                                                                                                                     Your total liabilities $                  650,085.63


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 6,814.87

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 4,087.78

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                                Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                                         Desc
                                                                     Main Document    Page 1 of 31
 Debtor 1      SVEN I EBERSON, JR                                                         Case number (if known) 2:19-bk-07703-DPC

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                       Desc
                                                                Main Document    Page 2 of 31
 Fill in this information to identify your case and this filing:

 Debtor 1                    SVEN I EBERSON, JR
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF ARIZONA

 Case number            2:19-bk-07703-DPC                                                                                                                    Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        Phoenix - Brick Commons                                                       Single-family home                         Do not deduct secured claims or exemptions. Put
        3302 N. 7th St. #363                                                                                                      the amount of any secured claims on Schedule D:
        Street address, if available, or other description
                                                                                      Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative


                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Phoenix                           AZ        85014                             Land                                       entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                               $210,000.00                $210,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only
                                                                                      Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Primary residence


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $210,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                                      Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                         Desc
                                                                           Main Document    Page 3 of 31
 Debtor 1        SVEN I EBERSON, JR                                                                                 Case number (if known)       2:19-bk-07703-DPC
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Toyota                                                                                                   Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      4Runner Limited                            Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2017                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                   15800           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        VIN #JTEBU5JRXH5442124
        (vehicle titled as Owner 1: Tax                         Check if this is community property                                  $30,850.00                 $30,850.00
                                                                     (see instructions)
        Trends, LLC and Owner 2:
        debtor)


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $30,850.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    See attached personal property list                                                                                             $4,665.00


                                    Books and personal documents                                                                                                      $178.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    ipad, Microsoft Surface Pro, Galxy S7 cell phone                                                                                  $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                               Desc
                                                                Main Document    Page 4 of 31
 Debtor 1       SVEN I EBERSON, JR                                                             Case number (if known)   2:19-bk-07703-DPC


                                    Mountain bike                                                                                         $250.00


                                    Drum set                                                                                              $300.00


                                    See attached list of sports and hobby equipment                                                     $1,208.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    Remington rifle                                                                                       $550.00


                                    Shotgun                                                                                               $100.00


                                    Assault rifle                                                                                         $400.00


                                    Colt .45                                                                                              $200.00


                                    Paint ball gun                                                                                          $35.00


                                    Fly gun                                                                                                 $20.00


                                    Two archery bows                                                                                      $375.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Clothing and wearing apparel                                                                          $465.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    Woman's engagement ring
                                    (Being held by Schian Walker, PLC for Chapter 7 Trustee)                                            $1,850.00


                                    Garmin watch                                                                                            $50.00


                                    Man's wedding ring
                                    (Being held by Schian Walker, PLC for Chapter 7 Trustee)                                              $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
Official Form 106A/B                                                 Schedule A/B: Property                                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                     Desc
                                                                Main Document    Page 5 of 31
 Debtor 1          SVEN I EBERSON, JR                                                                                       Case number (if known)   2:19-bk-07703-DPC

     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $11,246.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                               Cash on hand
                                                                                                                               (Being held
                                                                                                                               by Schian
                                                                                                                               Walker, PLC
                                                                                                                               for Chapter 7
                                                                                                                               Trustee)                           $25,400.00


                                                                                                                               Sportsman's
                                                                                                                               Warehouse
                                                                                                                               gift card
                                                                                                                               Last 4 digits
                                                                                                                               of acct #:
                                                                                                                               5498
                                                                                                                               (Being held
                                                                                                                               by Schian
                                                                                                                               Walker, PLC
                                                                                                                               for Chapter 7
                                                                                                                               Trustee)                               $300.51


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking                               Chase Bank - Account #XXXXX9453                                        $79.56



                                              17.2.       Savings                                Chase Bank - Account #XXXXX5269                                      $124.51



                                              17.3.       Payment account                        Venmo - Username: Sven-Eberson                                       $225.66


                                                          Online sports
                                              17.4.       betting account                        BetUS - Acct #:661069                                                $175.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              Case 2:19-bk-07703-DPC                                          Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                  Desc
                                                                              Main Document    Page 6 of 31
 Debtor 1        SVEN I EBERSON, JR                                                                           Case number (if known)    2:19-bk-07703-DPC
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                           % of ownership:

                                          Interest in Tax Trends, LLC                                                50          %                    Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                    Institution name:

                                        Roth IRA brokerage                  Vanguard Account #XXXX8543                                                $7,441.37


                                        Rollver Roth IRA                    Vanguard Account #XXXX8753
                                        brokerage                                                                                                     $4,655.33


                                        401(k)                              Vanguard - Govig and Associates
                                                                            Plan ID 229608                                                              $227.50


                                        brokerage                           Vanguard Account #XXXX3117                                                      $0.00


                                        SEP IRA                             Vanguard - Plan ID 10261590 Fund 0030
                                                                            Acct #88775749155                                                       $55,832.31


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...

Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                  Desc
                                                                Main Document    Page 7 of 31
 Debtor 1       SVEN I EBERSON, JR                                                                     Case number (if known)   2:19-bk-07703-DPC
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                        Beneficiary:                         Surrender or refund
                                                                                                                                   value:

                                         State Farm Insurance                                 Sandy and Sven
                                         Universal life policy #XXXX-9536                     Eberson, Sr.                                     $3,662.98


                                         State Farm Insurance Co.                             Sandy and Sven
                                         Life insurance policy #XXXX-0281                     Eberson, Sr.                                     $3,154.86


                                         State Farm Insurance Co.
                                         RoP Life Plan - LF-3772-8230                         Denna Cook                                           $39.57


                                         State Farm Insurance
                                         Homeowner's policy #03-CP-N173-8                                                                            $0.00


                                         Health Net - Member ID U91688477
                                         Insurance policy #91688477                                                                                  $0.00


                                         EMI Health
                                         Dental insurance policy - #24770782684                                                                      $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                           Desc
                                                                Main Document    Page 8 of 31
 Debtor 1         SVEN I EBERSON, JR                                                                                                    Case number (if known)   2:19-bk-07703-DPC
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $101,319.16


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $210,000.00
 56. Part 2: Total vehicles, line 5                                                                          $30,850.00
 57. Part 3: Total personal and household items, line 15                                                     $11,246.00
 58. Part 4: Total financial assets, line 36                                                                $101,319.16
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $143,415.16               Copy personal property total         $143,415.16

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $353,415.16

Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

              Case 2:19-bk-07703-DPC                                     Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                                  Desc
                                                                         Main Document    Page 9 of 31
                         Sven Eberson Personal Property List

                Item                             Value
                Two book racks                                  20.00
                Washer                                         100.00
                Dryer                                           60.00
                Refrigerator                                   100.00
                Oven                                           100.00
                Microwave                                       20.00
                Dishwasher                                     100.00
                Glass desk top                                  75.00
                Two couches                                    225.00
                Five shelves                                    50.00
                Three night stand                              110.00
                Two wood trays                                  20.00
                Mattress protector                              40.00
                Four table lamp                                110.00
                Queen mattress                                 300.00
                Dresser                                        200.00
                Mirror                                          40.00
                Headboard & footboard panels                    65.00
                Rails/Slats                                     40.00
                Rug                                            150.00
                Bed foundation                                  50.00
                Kitchen table and chairs                       150.00
                Mirror                                         100.00
                Two living room chairs                         300.00
                End table                                      150.00
                Two coffee tables                              125.00
                TV                                             200.00
                Printer                                         15.00
                Pans                                            25.00
                Picture frames                                  15.00
                Flatware & kitchen utensils                     40.00
                Coffee Maker                                   100.00
                4x4 Mule Deer European Mount                    75.00
                4x5 Elk European Mount                         100.00
                6x7 Elk European Mount                         200.00
                6x6 Elk Shoulder Mount                         450.00
                Javelina Shoulder Mount                        100.00
                Office table                                    25.00
                Office chair                                    20.00
                Pens                                            15.00
                Paper shredder                                  10.00
                Stapler                                          2.00
                Hair Brush                                       3.00



Case 2:19-bk-07703-DPC    Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06   Desc
                         Main Document    Page 10 of 31
                Item                              Value
                Electric toothbrush                          20.00
                Sheets & pillows                             60.00
                Three security cameras                       75.00
                Three safes                                  80.00
                Opened Alcohol                               30.00
                Hyper rice                                   50.00
                Two ice chests                               20.00
                Earphones                                    15.00
                Two suitcases                                30.00
                Knives                                       20.00
                Medals and trophies                          45.00
                Watches (non operating)                      25.00
                                          TOTAL           4,665.00




Case 2:19-bk-07703-DPC    Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06   Desc
                         Main Document    Page 11 of 31
                    Sven Eberson Sports and Hobbies Equipment List

                Item                                 Value
                Drone                                           50.00
                Binoculars                                     400.00
                Range Finder                                   100.00
                Backpack                                        25.00
                Rifle mat                                       10.00
                Snow boots                                      15.00
                Snowboard                                       25.00
                Tool box                                        25.00
                Hunting apparel                                100.00
                Hunting calls                                   25.00
                Two hunting bags                                45.00
                Nine hunting trail cameras                      75.00
                SD cards                                        20.00
                Ammunition                                     100.00
                Foam roller                                      3.00
                Boxing gloves                                   10.00
                Golf clubs and bag                              30.00
                Bicycle rack                                    50.00
                Sleeping bags                                   20.00
                Walkie talkies                                  25.00
                Paint brushes                                   10.00
                Tools                                           25.00
                Tool Box                                         5.00
                Drill                                           15.00
                                             TOTAL           1,208.00




Case 2:19-bk-07703-DPC    Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06   Desc
                         Main Document    Page 12 of 31
 Fill in this information to identify your case:

 Debtor 1                SVEN I EBERSON, JR
                         First Name                         Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:19-bk-07703-DPC
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      Phoenix - Brick Commons 3302 N.                                $210,000.00                                                Ariz. Rev. Stat. § 33-1101(A)
      7th St. #363 Phoenix, AZ 85014
      Primary residence                                                                      100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                             any applicable statutory limit


      2017 Toyota 4Runner Limited 15800                               $30,850.00                                                Ariz. Rev. Stat. § 33-1125(8)
      miles
      VIN #JTEBU5JRXH5442124                                                                 100% of fair market value, up to
      (vehicle titled as Owner 1: Tax                                                         any applicable statutory limit
      Trends, LLC and Owner 2: debtor)
      Line from Schedule A/B: 3.1

      See attached personal property list                              $4,665.00                                                Ariz. Rev. Stat. § 33-1123
      Line from Schedule A/B: 6.1
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Books and personal documents                                        $178.00                                               Ariz. Rev. Stat. § 33-1125(5)
      Line from Schedule A/B: 6.2
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      ipad, Microsoft Surface Pro, Galxy S7                               $500.00                                               Ariz. Rev. Stat. § 33-1125(7)
      cell phone
      Line from Schedule A/B: 7.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                           Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                       Desc
                                                               Main Document    Page 13 of 31
 Debtor 1    SVEN I EBERSON, JR                                                                          Case number (if known)     2:19-bk-07703-DPC
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Mountain bike                                                       $250.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 9.1
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Drum set                                                            $300.00                                                 Ariz. Rev. Stat. § 33-1125(2)
     Line from Schedule A/B: 9.2
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     See attached list of sports and hobby                            $1,208.00                                                  Ariz. Rev. Stat. § 33-1123
     equipment
     Line from Schedule A/B: 9.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Remington rifle                                                     $550.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 10.1
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Shotgun                                                             $100.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 10.2
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Assault rifle                                                       $400.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 10.3
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Colt .45                                                            $200.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 10.4
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Paint ball gun                                                       $35.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 10.5
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Fly gun                                                              $20.00                                                 Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 10.6
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing and wearing apparel                                        $465.00                                                 Ariz. Rev. Stat. § 33-1125(1)
     Line from Schedule A/B: 11.1
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Woman's engagement ring                                          $1,850.00                                                  Ariz. Rev. Stat. § 33-1125(4)
     (Being held by Schian Walker, PLC
     for Chapter 7 Trustee)                                                               100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit


     Garmin watch                                                         $50.00                                                 Ariz. Rev. Stat. § 33-1125(6)
     Line from Schedule A/B: 12.2
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                        Desc
                                                               Main Document    Page 14 of 31
 Debtor 1    SVEN I EBERSON, JR                                                                          Case number (if known)     2:19-bk-07703-DPC
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Man's wedding ring                                                  $100.00                                                 Ariz. Rev. Stat. § 33-1125(4)
     (Being held by Schian Walker, PLC
     for Chapter 7 Trustee)                                                               100% of fair market value, up to
     Line from Schedule A/B: 12.3                                                          any applicable statutory limit


     Checking: Chase Bank - Account                                       $79.56                                                 Ariz. Rev. Stat. § 33-1126(A)(9)
     #XXXXX9453
     Line from Schedule A/B: 17.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Chase Bank - Account                                       $124.51                                                 Ariz. Rev. Stat. § 33-1126(A)(9)
     #XXXXX5269
     Line from Schedule A/B: 17.2                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Roth IRA brokerage: Vanguard                                     $7,441.37                                                  Ariz. Rev. Stat. § 33-1126(B)
     Account #XXXX8543
     Line from Schedule A/B: 21.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rollver Roth IRA brokerage:                                      $4,655.33                                                  Ariz. Rev. Stat. § 33-1126(B)
     Vanguard Account #XXXX8753
     Line from Schedule A/B: 21.2                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Vanguard - Govig and                                        $227.50                                                 Ariz. Rev. Stat. § 33-1126(B)
     Associates
     Plan ID 229608                                                                       100% of fair market value, up to
     Line from Schedule A/B: 21.3                                                          any applicable statutory limit


     SEP IRA: Vanguard - Plan ID                                     $55,832.31                                                  Ariz. Rev. Stat. § 33-1126(B)
     10261590 Fund 0030
     Acct #88775749155                                                                    100% of fair market value, up to
     Line from Schedule A/B: 21.5                                                          any applicable statutory limit


     State Farm Insurance                                             $3,662.98                                                  Ariz. Rev. Stat. § 20-1131
     Universal life policy #XXXX-9536
     Beneficiary: Sandy and Sven                                                          100% of fair market value, up to
     Eberson, Sr.                                                                          any applicable statutory limit
     Line from Schedule A/B: 31.1

     State Farm Insurance Co.                                         $3,154.86                                                  Ariz. Rev. Stat. § 20-1131
     Life insurance policy #XXXX-0281
     Beneficiary: Sandy and Sven                                                          100% of fair market value, up to
     Eberson, Sr.                                                                          any applicable statutory limit
     Line from Schedule A/B: 31.2

     State Farm Insurance Co.                                             $39.57                                                 Ariz. Rev. Stat. § 20-1131
     RoP Life Plan - LF-3772-8230
     Beneficiary: Denna Cook                                                              100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes

Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                        Desc
                                                               Main Document    Page 15 of 31
 Fill in this information to identify your case:

 Debtor 1                   SVEN I EBERSON, JR
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:19-bk-07703-DPC
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         Specialized Loan
 2.1                                                                                                            $66,157.21              $210,000.00                   $0.00
         Servicing                                Describe the property that secures the claim:
         Creditor's Name                          Phoenix - Brick Commons 3302 N.
         Attn: Bankruptcy Dept.                   7th St. #363 Phoenix, AZ 85014
         8742 Lucent Blvd., #300                  Primary residence
                                                  As of the date you file, the claim is: Check all that
         Highlands Ranch, CO                      apply.
         80129                                     Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)    Mortgage
       community debt

 Date debt was incurred          02/7/2017                 Last 4 digits of account number        6123




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                           Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                           Desc
                                                               Main Document    Page 16 of 31
 Debtor 1 SVEN I EBERSON, JR                                                                               Case number (if known)   2:19-bk-07703-DPC
              First Name                  Middle Name                     Last Name


        Toyota Financial
 2.2                                                                                                              $31,338.35           $30,850.00            $488.35
        Services                                   Describe the property that secures the claim:
        Creditor's Name
                                                   2017 Toyota 4Runner Limited 15800
                                                   miles
                                                   VIN #JTEBU5JRXH5442124
                                                   (vehicle titled as Owner 1: Tax
        P.O. Box 5855                              Trends, LLC and Owner 2: debtor)
                                                   As of the date you file, the claim is: Check all that
        Carol Stream, IL                           apply.
        60197-5855                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         06/27/2018                  Last 4 digits of account number        0120


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $97,495.56
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $97,495.56

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                       Desc
                                                               Main Document    Page 17 of 31
 Fill in this information to identify your case:

 Debtor 1                  SVEN I EBERSON, JR
                           First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:19-bk-07703-DPC
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

        No. Go to Part 2.
        Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          APS                                                     Last 4 digits of account number         0000                                                              $0.00
              Nonpriority Creditor's Name
              P.O. Box 53933                                          When was the debt incurred?
              Station 3209
              Phoenix, AZ 85072-3933
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                          Contingent
               Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                             Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                 Student loans
              debt                                                     Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

               No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                    Other. Specify     NOTICE ONLY




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              49627                                                Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                           Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                                      Desc
                                                               Main Document    Page 18 of 31
 Debtor 1 SVEN I EBERSON, JR                                                                             Case number (if known)        2:19-bk-07703-DPC

 4.2      Arizona Department of Revenue                              Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          Bk Unit, Field Collections                                 When was the debt incurred?
          1600 W. Monroe, 7th Floor
          Phoenix, AZ 85007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY


 4.3      Arizona DES                                                Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          P.O. Box 6123                                              When was the debt incurred?
          Phoenix, AZ 85005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY


 4.4      Barclays Bank Delaware                                     Last 4 digits of account number       1944                                            Unknown
          Nonpriority Creditor's Name
          Attn: Correspondence                                       When was the debt incurred?           7/13/14
          P.O. Box 8801
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                         Desc
                                                               Main Document    Page 19 of 31
 Debtor 1 SVEN I EBERSON, JR                                                                             Case number (if known)        2:19-bk-07703-DPC

 4.5      Brown Management                                           Last 4 digits of account number       363                                                   $0.00
          Nonpriority Creditor's Name
          Brick Commons HOA                                          When was the debt incurred?
          7255 E. Hampton Ave., #101
          Mesa, AZ 85209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY


 4.6      Chase Card Services                                        Last 4 digits of account number       9269                                                  $0.00
          Nonpriority Creditor's Name
          Correspondence Dept.                                       When was the debt incurred?           02/2007
          P.O. Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.7      Chase Card Services                                        Last 4 digits of account number       8287                                                $14.11
          Nonpriority Creditor's Name
          Correspondence Dept.                                       When was the debt incurred?           06/2006
          P.O. Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                         Desc
                                                               Main Document    Page 20 of 31
 Debtor 1 SVEN I EBERSON, JR                                                                             Case number (if known)        2:19-bk-07703-DPC

 4.8      Citicorp Credit Services                                   Last 4 digits of account number       9110                                          $17,883.70
          Nonpriority Creditor's Name
          Centralized Bankruptcy                                     When was the debt incurred?           4/2012
          P.O. Box 790040
          St. Louis, MO 64195
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.9      City of Phoenix                                            Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          Mary Oakes/Treasury Div.                                   When was the debt incurred?
          251 W. Washington
          Phoenix, AZ 85003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY


 4.1
 0        Govig & Associates, Inc.                                   Last 4 digits of account number                                                    $534,692.26
          Nonpriority Creditor's Name
          c/o Philip G. May, Esq.                                    When was the debt incurred?
          201 N. Central Ave., 22nd Fl.
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Arbitration award




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                         Desc
                                                               Main Document    Page 21 of 31
 Debtor 1 SVEN I EBERSON, JR                                                                             Case number (if known)        2:19-bk-07703-DPC

 4.1
 1        Internal Revenue Service                                   Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          Centralize Insolvency Op                                   When was the debt incurred?
          P.O. Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY


 4.1
 2        Internal Revenue Service                                   Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          4041 N. Central Ave., #112                                 When was the debt incurred?
          Phoenix, AZ 85012-2653
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY


 4.1
 3        U.S. Attorney's Office                                     Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          40 N. Central Ave., #1200                                  When was the debt incurred?
          Phoenix, AZ 85004-4408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTICE ONLY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                         Desc
                                                               Main Document    Page 22 of 31
 Debtor 1 SVEN I EBERSON, JR                                                                             Case number (if known)        2:19-bk-07703-DPC

 4.1
 4         Verizon Wireless                                          Last 4 digits of account number       0001                                                  $0.00
           Nonpriority Creditor's Name
           Bankruptcy Administration                                 When was the debt incurred?
           500 Technology Dr., #550
           Weldon Spring, MO 63304
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     NOTICE ONLY

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                 6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                         6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.       $                          0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                6f.       $                          0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                        6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts            6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount         6i.
                              here.                                                                                  $                 552,590.07

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                  6j.       $                 552,590.07




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                         Desc
                                                               Main Document    Page 23 of 31
 Fill in this information to identify your case:

 Debtor 1                SVEN I EBERSON, JR
                         First Name                         Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:19-bk-07703-DPC
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease              State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Verizon Wireless                                                        Cell phone contract
              P.O. Box 4005
              Acworth, GA 30101-9006

     2.2      Well Beyond, LLC                                                        Interest in Beyond Founders Program (BFP)
              807 E. Temple Square, #101
              Salt Lake City, UT 84102




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                           Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                              Desc
                                                               Main Document    Page 24 of 31
 Fill in this information to identify your case:

 Debtor 1                   SVEN I EBERSON, JR
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

 Case number           2:19-bk-07703-DPC
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                       Amanda S. Briggs
                       fka Amanda S. Eberson
                       4715 E. Thunder Hawk Rd.
                       Cave Creek, AZ 85331
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Amanda S. Briggs                                                                      Schedule D, line
                fka Amanda S. Eberson                                                                 Schedule E/F, line         4.4
                4715 E. Thunder Hawk Rd.
                                                                                                      Schedule G
                Cave Creek, AZ 85331
                                                                                                     Barclays Bank Delaware



    3.2         John Jung                                                                             Schedule D, line
                7943 E. Posada Ave.                                                                   Schedule E/F, line         4.10
                Mesa, AZ 85212
                                                                                                      Schedule G
                                                                                                     Govig & Associates, Inc.




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

               Case 2:19-bk-07703-DPC                               Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                          Desc
                                                                   Main Document    Page 25 of 31
 Debtor 1 SVEN I EBERSON, JR                                                             Case number (if known)   2:19-bk-07703-DPC


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.3      Tax Trends, LLC                                                                   Schedule D, line       2.2
             c/o Allen Barnes & Jones, PLC                                                     Schedule E/F, line
             1850 N. Central Ave., #1150
                                                                                               Schedule G
             Phoenix, AZ 85004
                                                                                              Toyota Financial Services




Official Form 106H                                                        Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

            Case 2:19-bk-07703-DPC                              Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                  Desc
                                                               Main Document    Page 26 of 31
Fill in this information to identify your case:

Debtor 1                      SVEN I EBERSON, JR

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number               2:19-bk-07703-DPC                                                             Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Member
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Tax Trends, LLC

       Occupation may include student        Employer's address
                                                                   6040 N. 15th Street #28
       or homemaker, if it applies.
                                                                   Phoenix, AZ 85014

                                             How long employed there?         1 Years, 1 Months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       10,000.00         $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     10,000.00               $      N/A




Official Form 106I
              Case 2:19-bk-07703-DPC                   Doc 3 FiledSchedule I: Your Income
                                                                    06/21/19        Entered 06/21/19 10:59:06                           Desc page 1
                                                      Main Document       Page 27 of 31
Debtor 1   SVEN I EBERSON, JR                                                                    Case number (if known)    2:19-bk-07703-DPC


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $     10,000.00       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      3,185.13       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $          0.00       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          3,185.13       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          6,814.87       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              6,814.87 + $           N/A = $          6,814.87
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         6,814.87
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: Trends Trends has filed for Chapter 7 bankruptcy relief, therefore, Debtor's income is likely to be
                             reduced.




Official Form 106I
           Case 2:19-bk-07703-DPC                   Doc 3 FiledSchedule I: Your Income
                                                                 06/21/19        Entered 06/21/19 10:59:06                              Desc page 2
                                                   Main Document       Page 28 of 31
Fill in this information to identify your case:

Debtor 1                SVEN I EBERSON, JR                                                                 Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number           2:19-bk-07703-DPC
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            962.19

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                          240.59
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                          100.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 2:19-bk-07703-DPC                          Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                      Desc
                                                        Main Document    Page 29 of 31
Debtor 1     SVEN I EBERSON, JR                                                                        Case number (if known)      2:19-bk-07703-DPC

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 50.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 30.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                140.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 0.00
10.   Personal care products and services                                                    10. $                                                500.00
11.   Medical and dental expenses                                                            11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 120.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  200.00
      15b. Health insurance                                                                15b. $                                                  370.00
      15c. Vehicle insurance                                                               15c. $                                                    0.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Well Beyond                                                         21. +$                                                150.00
      Hair cut                                                                                    +$                                                60.00
      Health and Wellness                                                                         +$                                               150.00
      Amazon                                                                                      +$                                                15.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,087.78
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,087.78
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,814.87
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,087.78

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,727.09

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case 2:19-bk-07703-DPC                          Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                              Desc
                                                       Main Document    Page 30 of 31
 Fill in this information to identify your case:

 Debtor 1                    SVEN I EBERSON, JR
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number              2:19-bk-07703-DPC
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ SVEN I EBERSON, JR                                                    X
              SVEN I EBERSON, JR                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       June 21, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case 2:19-bk-07703-DPC                           Doc 3 Filed 06/21/19 Entered 06/21/19 10:59:06                                Desc
                                                               Main Document    Page 31 of 31
